971 F.2d 766
297 U.S.App.D.C. 303
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Frank RAWLINGS, Appellant.
No. 91-3190.
United States Court of Appeals, District of Columbia Circuit.
July 27, 1992.

Before MIKVA, Chief Judge, and HARRY T. EDWARDS and RUTH BADER GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.   The officers were justified in searching appellant's car by the limited protective search doctrine.   See Michigan v. Long, 463 U.S. 1032 (1983);  United States v. Holfield, 956 F.2d 665, 668 (7th Cir.1992) ("[T]he failure to find weapons on the men when outside the car did not erase the legitimate concerns created by [appellant's] erratic driving and aggressive behavior, and render unreasonable the officers' concern over the possible presence of weapons when the men returned to the car.");   United States v. Cummins, 920 F.2d 498, 502 (8th Cir.1990) (limited search of car's interior is "no less permissible where, as here, the occupants have been removed from the automobile before the search is made").


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.